UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) :May 20,2010 PERFORMANCE TECHNOLOGIES, INCORPORATED (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 02-27460 (Commission File Number) 16-1158413 (IRS Employer Identification No.) 205 Indigo Creek Drive Rochester, New York (Address of principal executive offices) (Zip Code) (585) 256-0200 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] P re-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Annual Meeting of Performance Technologies, Incorporated was held on May 20, 2010. Set forth following are descriptions of the two matters that were voted upon at this meeting and the voting results with respect to each such matter. 1. A proposal to elect two directors to serve for a three-year term until the Annual Meeting to be held in 2013 or until their successors are duly elected or appointed and qualify: Director Votes For Votes Withheld Broker Non-Votes Stuart B. Meisenzahl 7,196,726 396,375 2,214,755 John M. Slusser 7,166,843 426,258 2,214,755 2. A proposal to ratify the appointment of PricewaterhouseCoopers LLP as the Companys independent public accounting firm for the year ending December 31, 2010: Votes For Votes Against Abstentions 9,744,026 62,127 1,703 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. PERFORMANCE TECHNOLOGIES, INCORPORATED May 27 , 2010 By /s/ John M. Slusser John M. Slusser President and Chief Executive Officer May 27 , 2010 By /s/ Dorrance W. Lamb Dorrance W. Lamb Senior Vice President of Finance and Chief Financial Officer
